Exhibit 10.4


STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of May 22, 2009, among
Solidus Company, L.P., a Tennessee limited partnership (“Solidus”), and
E. Townes Duncan (“Duncan”) (collectively, the “Sellers” and each a “Seller”) on
the one hand, and J. Alexander’s Corporation, a Tennessee corporation (the
“Company”), on the other hand.


The Sellers wish to sell to the Company, and the Company wishes to purchase from
each Seller, subject to the terms and conditions hereof, the number of
authorized and issued shares of Common Stock, $.05 par value, of the Company
(the “Common Stock”) set forth opposite such Seller’s name on Schedule 1 hereto
(the “Shares”), which is a total of 808,000 shares.


In consideration of the foregoing and the agreements made herein, the parties
hereto agree as follows:


ARTICLE I
STOCK PURCHASE


1.1.           Purchase and Sale.  Upon the terms herein set forth, the Sellers
hereby sell, free and clear of all liens, claims, restrictions, security
interests or encumbrances, the Shares to the Company, and the Company hereby
acquires the Shares for a purchase price of $ 3.60 per share equaling an
aggregate purchase price of $2,908,800 (the “Purchase Price”), payable to the
Sellers in immediately available funds (the “Stock Purchase”).


ARTICLE II
DELIVERIES


2.1.           Sellers’ Deliveries.  The Sellers shall deliver contemporaneously
herewith:


(A)           Certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers), for transfer to the Company.


(B)           Evidence reasonably satisfactory to the Company that all liens,
claims, restrictions, security interests or encumbrances of any kind on the
Shares have been released (or are being released upon the delivery of the
Purchase Price) and any financing statements relating thereto are authorized to
be terminated.


(C)           Evidence reasonably satisfactory to the Company that all requisite
resolutions or approvals of or on behalf of the Sellers (or the partners of
Solidus) authorizing and approving the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been made or
given.


2.2.           Company Delivery.  At the Closing, the Company will deliver to
Sellers the Purchase Price by wire transfer to the account designated by the
Sellers.

 
1

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS


The Sellers, jointly and severally, to induce the Company to enter into and
consummate the transactions contemplated hereby, hereby represent and warrant as
follows:


3.1.           Ownership.  The Sellers are the sole record owners of the Shares
and such Shares are free and clear of all liens, security interests, pledges,
proxy restrictions, encumbrances or other interests of any kind whatsoever
(other than a pledge to Pinnacle Financial Partners, N.A. (“Pinnacle”) which is
being released and terminated simultaneously herewith).  Except as noted in the
preceding sentence, the Sellers have not granted any interests or rights to any
third party with respect to the Shares, and there are no agreements or
arrangements obligating them to grant any such interest or rights to any third
party.  Upon the delivery of the certificates for the Shares or the delivery of
the shares by DWAC transfer to Computershare as the transfer agent for the
Company’s common stock, the Company will obtain good, valid and marketable title
to the Shares free and clear of all liens, claims and encumbrances whatsoever.


3.2.           Binding Agreement.  The Sellers have all requisite power and
authority to enter into this Agreement and perform their obligations
hereunder.  The execution, delivery and performance of this Agreement by Solidus
has been duly and validly authorized by all necessary partnership action on the
part of Solidus, including, without limitation, any required approval of limited
partners.  This Agreement constitutes a valid and binding agreement of the
Sellers enforceable against each of them in accordance with its terms, and no
consent of any federal, state or other local authority or any other person or
entity that has not been obtained is required to be obtained by the Sellers in
connection with the consummation of the transactions contemplated by this
Agreement.


3.3.           No Conflicts.  The execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby and the fulfillment of and
compliance with the terms and conditions hereof do not and will not with the
passing of time or giving of notice of conflict with, result in a breach of, or
right to cancel or constitute a default under, any agreement or instrument to
which either of the Sellers is a party, by which they are bound or to which the
Sellers or the Shares are subject.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


4.1.           Existence and Qualification.  The Company is a corporation
validly existing and in good standing under the laws of the State of Tennessee.
 
4.2.           Authority.  The Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.

 
2

--------------------------------------------------------------------------------

 
ARTICLE V
COVENANTS AND AGREEMENTS


5.1.           Orderly Market.  Sellers hereby covenant and agree as follows:


(A)           For a period beginning on the date of this Agreement and ending on
the second anniversary date hereof, the Sellers will not, without the prior
consent of the Company’s Board of Directors specifically expressed in a
resolution adopted by a majority of the directors of the Company who are not
agents, affiliates, employees, directors or designees of a Seller, sell,
transfer, or otherwise dispose of Remaining Voting Securities in excess of the
following number of shares of Common Stock (adjusted for any stock splits) in
the aggregate during the time periods set forth below, except to any affiliate,
subsidiary or entity under the direct or indirect control of, or under common
control with, the Seller:


Dates
Number of shares of Common Stock
date of this Agreement through December 31, 2009
100,000
calendar 2010
200,000
January 1, 2011 to second anniversary hereof
100,000





(B)           For purposes of this subsection:  “Seller” means E. Townes Duncan
and Solidus Company, L.P., its or his successors, affiliates, subsidiaries, and
other corporations, entities and persons under its or his direct or indirect
control or under common control or acting on its or his behalf or in concert
with it or him, and, as to an individual, his executors, heirs and
beneficiaries; and “Remaining Voting Securities” means common stock and any
other securities owned by Seller entitled to vote generally for the election of
the Company’s directors and not otherwise purchased by the Company pursuant to
the Stock Purchase.


5.2.           Further Action.  Each of the parties hereto shall execute such
documents and take such action as may be reasonably requested by another party,
as may be required by the terms and provisions of the Agreement to carry out the
provisions and purposes of this Agreement.


ARTICLE VI
GENERAL PROVISIONS


6.1.           Assignment.  This Agreement may not be assigned by any party
hereto, except this Agreement will inure to the benefit of any
successor-in-interest of the Company or purchaser of all or substantially all
the Company’s assets and will bind any persons that may be a “Seller” under
Section 5.1.


6.2.           Counterparts.  This Agreement may be executed in counterparts and
each such counterpart shall be deemed to be an original instrument.

 
3

--------------------------------------------------------------------------------

 
6.3.           Entire Agreement.  This Agreement, including the exhibits and
other documents referred to herein or delivered pursuant hereto, contains the
entire understanding of the parties with respect to its subject matter. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter.


6.4.           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee.


6.5.           No Third Party Beneficiaries.  The parties do not intend to
confer any benefit hereunder on any person or entity other than the parties
hereto.


6.6.           Injunctions.  It is agreed that each party shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce the terms and provisions thereof in any action instituted
in any court of the United States or any state thereof having subject mailer
jurisdiction, in addition to any other remedy to which such party may be
entitled, at law or in equity.


6.7.           Survival.  All provisions of this Agreement shall survive the
Closing hereunder and shall remain applicable for five years; provided that the
representations and warranties in Section 3.1 shall survive indefinitely.




[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf as of the day and year first written above.




SOLIDUS COMPANY, L.P.
By:  Its General Partner, Solidus General Partner, LLC




By: /s/ E. Townes Duncan
Name: E. Townes Duncan
Its: Chief Executive Officer




E. TOWNES DUNCAN




/s/ E. Townes Duncan
E. Townes Duncan




J. ALEXANDER’S CORPORATION




By: /s/ R. Gregory Lewis
Name: R. Gregory Lewis
Its: Vice President and Chief Financial Officer



 
5

--------------------------------------------------------------------------------

 
Schedule 1





Seller
Number of Shares
Represented by Cert. No(s).
     
Solidus Company, L.P.
800,000
61406
 
 
 
E. Townes Duncan
8,000
Street name at Charles Schwab








A- 1
 

--------------------------------------------------------------------------------

 
